UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6130


UNITED STATES OF AMERICA,

                    kPlaintiff - Appellee,

             v.

JOSEPH MCKINSEY BROWN,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Ellen L. Hollander, District Judge. (1:12-cr-00458-ELH-1)


Submitted: June 29, 2021                                          Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Joseph McKinsey Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Joseph McKinsey Brown seeks to appeal the district court’s order dismissing

without prejudice his motion for compassionate release pursuant to 18 U.S.C.

§ 3852(c)(1)(A). This court may exercise jurisdiction only over final orders, 28 U.S.C.

§ 1291, and certain interlocutory and collateral orders, 28 U.S.C. § 1292; Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).             “[D]ismissals without

prejudice generally are not appealable ‘unless the grounds for dismissal clearly indicate

that no amendment . . . could cure the defects in the plaintiff’s case.’” Bing v. Brivo Sys.,

LLC, 959 F.3d 605, 610 (4th Cir. 2020) (quoting Domino Sugar Corp. v. Sugar Workers

Loc. Union 392, 10 F.3d 1064, 1067 (4th Cir. 1993)), cert. denied, 141 S. Ct. 1376 (2021).

By denying Brown’s motion without prejudice for lack of evidence regarding the severity

of Brown’s asthma, the district court indicated that additional facts could be added to

Brown’s motion, and the language the district court used in denying the motion did not

indicate that it “was finished with the case.” Id. at 612. Furthermore, Brown’s appeal does

not indicate his intent to stand on his initial motion. See id. We therefore conclude that

the district court’s order is neither a final order nor an appealable interlocutory order.

       Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                                 DISMISSED




                                              2